Title: From John Adams to John Taylor, 9 January 1815
From: Adams, John
To: Taylor, John



No. 25
Dear Sir
Quincy January 9. 1815

I am Still upon Birth and my Seventh Argument is.
7. It was a Custom among the Greeks and Romans; probably in all civilized Nations to give Names to the Castles Palaces and Mansions, of their Consulls Dictators and other Magistrates Senators &c This practice is still followed in England France Etc. Among the Ancients the distinctions of Extraction were most commonly marked by the Spots on which Men were born. “Illustri Loco natus,” “claro loco natus” “clarissimo loco natus,” “illustrissimo loco natus” were common expressions of conspicuous Origin: on the contrary “Obscuro Loro nati,” vili loco nati designated low original base Extraction Sordid descent, and were Expression, however unjustly, of Odium or at least contempt.
I perceive Sir, that You, worthy Gentlemen of Virginia, who are good classical Scollars, have not suffered this Observation to escape you. You have taken the modest name of “Hazel Wood.” My Friend Richard Henry Lee, the Superb name of Chantilly, Mr. Madison the beautiful name of Montplier, and Mr Jefferson the lofty name of Montecello, and Mr. Washington the very humble name of a British Sea Captain Mount Vernon, The Honourable John Randolph that of oranoke I would advise the present Proprietor of Mount Vernon to change the Name to Mount Talbut, Truxton, Decator Rogers, Baimbridge or Hull. And I would advise our Boston Gentlemaen who have given this name of the British Sea Captain to the most beautifull Hill on the Globe; to change it to Mount Hancock or Mount Perry or Mount Macdonnough. And I would advise our worthy Lieutenant Governor who has given to a magnificent Block of brick Buildings, the Name of a bastard Brat Scotch Pedlar Man of base Extraction, to change it, to Phillips Place Senior a name and a Race that have done more good to this Country, than all the Scottsmen that ever existed, he having another Still more costly which should be called Phillips Place junior.
8. I wish I could take a Walk with you in all the Church Yards and burying grounds in Virginia, Episcopalian, Presbyterian, Methodistical, or what You will. Are there not Tombs, Monuments, Grave stones and Inscriptions, ancient and modern? Is there no distinction made among these Memorials! Are they all Seen with equal Eyes? With equal Indifference? Is there no peculiar Attachments no particular Veneration for any of them? Are they all beheld by the whole People and by every Individual with Similar and equal Sensations and Reflections? How many hundreds of thousands of Men Women and Children have lived and died in Virginia to whom no Monument has been erected? Whose Posterity know not and cannot conjecture where their Ancestors were deposited. Do all these Cemetaries, which are found all over the World exhibit no distinctions of Names and Families and Persons? Are not those distinctions natural? Produced by natural and inevitable causes?
9. I should be highly honoured and vastly delighted to visit with you every great Planter in Virginia. I should admire to look into their Parlours, Banquetting Rooms, Bedchambers and great Halls; as Mr Jefferson and I, once did together the most celebrated of the Gentlemens Country Seats in England. Should We there see no statues, No Busts no Pictures no Portraits of their Ancestors? No trinketts, no Garments, no Pieces of Furniture carefully preserved because they belonged to great grandfathers; and estimated at ten times the value of similar Articles of superior quality that might be bought at any shop or store? What are Ancestors or their little or great Elegances or Conveniences to the present Planter, more than those of the fifty Acre Man his Neighbour who perhaps never knew the Name of his Grandfather or Father? Are there no natural Feelings, and consequently no natural distinctions here?
I think I have been impartial, and have suspected no Vanity or Weakness in Virginians, which I have not recognized in Massachusettentions. And I could enumerate many more. I will go farther.
It seems to be generally agreed and settled among Men, that John Adams is a weak and vain Man. I fall down under the Public opinion, the general Sense, and frankly and penitently acknowledge that I have been all my Life time and still am a weak and vain Man. One Instance of my Vanity and Weakness I will distinguish. Within two or three Years, I have followed to the Tomb the nearest the dearest the tenderest Connections Relations and Friends of my Life, from almost Ninety Years of Age to the Eighteen Months. This has made me contemplate much among the Tombs, a gloomy Region to which I had been much a Stranger. In this Church Yard I found the Monumental Stones of my Father and Mother, my Grandfather and Grand Mother, My Great grandfather and Great Grand Mother, and my great, great grand Father, my Great Great Grand Mother died in England. If you will do me the favour Sir to come to Quincy and spend a few Weeks with me, I will take a Walk with you, and Shew you all these Monuments and Inscriptions; and will confess to you, that I would not exchange this Line of Ancestors, for that of Guelphs or Bourbons, or Napoleons, or Howards or Montmorencys, or Baudoins or Carters or Winthrops. Such is my Vanity Imbecility and Dotage. And I suspect that you are not a Whit wiser than I am in this respect. Open your Soul, Sir, and disclose your natural Feelings and frankly Say whether you would change Ancestors with any Man living. I believe you would not. Is there a human Being who would? If these feelings for Ancestors are universal, how shall any Legislator prevent the rich, the great, the powerful the learned the ingenious from distinguishing by durable costly and permanent Memorials their own Ancestors, and consequently their Children and remote Posterity, from the descendants of the vast, the immense Majority who lie mingled with the Dust totally forgotten? And how shall he prevent these Names and Families from being more noted and respected by Nations as well as smaller Communities, than names never before heard.
John Adams